DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chilese et al. [US 20130255407 A1, hereafter Chilese].
As per Claims 1 and 11, Chilese teaches a reticle inspection system (Para 1) comprising: 
an active reticle carrier (See fig. 6), wherein a reticle 150 is disposed on the active reticle carrier; and 
an inspection tool configured to determine an orientation of the reticle when the active reticle carrier is disposed on a reticle stage (Para 39); 
wherein the active reticle carrier is movable between a loading station and the reticle stage and is configured to rotate the reticle to reorient the reticle based on the orientation of the reticle while the active carrier is disposed on the reticle stage (See fig. 5, Para 43-49).
As per Claims 2 and 12, Chilese teaches the system of claim 1, wherein the reticle is clamped to the active reticle carrier (Para 49).
As per Claims 10 and 20, Chilese teaches the system of claim 1, wherein the reticle is disposed in an EUV inner pod (EIP) which is opened by separating an EIP base from an EIP cover of the EIP before the reticle is placed on the active reticle carrier (Para 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 8, 9, 13-16 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelese as applied in claim 1 above, in view of Nishi et al. [US 6590633 B1, hereafter Nishi].
As per Claims 3 and 13, Chilese teaches the system of claim 2.
Chilese does not explicitly teach an electromagnetic actuator disposed on the active reticle carrier configured to apply a clamping force on the reticle.
Nishi teaches the electromagnetic drive units 4a-4d for controlling the movement of the main stage member 2 in the directions X, Y and .theta. and the motors ZM1 to ZM3 of the Z/L minute motion mechanism are driven by the power of the built-in battery 100, a cycle time of output of instruction values to the drive circuits 114, 116 and 118 require a high speed of the order of mS or higher so that the CPU 110 has preferably a clock frequency of several tens MHz or higher in a microprocessor type (Column 12 lines 43-51).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate an electromagnetic actuator which is commonly used in the art in the system of Chilese in order to move the reticle more smoothly.
As per Claims 4, 5, 14 and 15, Chilese teaches the system of claim 1.
Chilese does not explicitly teach wherein the active reticle carrier comprises: a carrier base; a rotation plate rotatably mounted to the carrier base; and a piezoelectric motor disposed in the carrier base and configured to rotate the rotation plate relative to the carrier base; wherein the active reticle carrier further comprises a rechargeable battery disposed on the carrier base and configured to power the piezoelectric motor, wherein a transfer stage configured to recharge the rechargeable battery when the active reticle carrier is disposed on the transfer stage.
Nishi teaches the stage structure body is provided with a rechargeable battery (e.g. nickel-cadmium battery, etc.) for supplying electrical energy to at least one of a first actuator (e.g. a holder and an electrode on the surface thereof, etc.) for adsorbing and fixing the processing substrate plate on the stage structure body and a second actuator (e.g. a motor for minute motion, etc.) for minutely transferring the processing substrate plate on the stage structure body with three freedoms or more and with an electrical receipt edge orifice (Column 3 line 64 – Column 4 line 17).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to use the rechargeable battery in the moving system of Chilese in order to move the reticle holder freely.
As per Claims 6 and 16 Chilese in view of Nishi teaches the system of claim 4.
Chilese further disclosed wherein the active reticle carrier further comprises: a processor disposed in the carrier base and in electronic communication with the inspection tool, wherein the processor is configured to receive orientation information corresponding to the orientation of the reticle and cause the rotation plate to rotate based on the orientation information (Para 87).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the processor as claimed in order to control the movement of the reticle holder effectively.
As per Claims 8 and 18, Chilese in view of Nishi teaches the system of claim 4.
Nishi further disclosed wherein the active reticle carrier further comprises at least two reticle posts protruding upwardly from the rotation plate, wherein the reticle is disposed on the at least two reticle posts such that the reticle is spaced apart from the rotation plate (Column 46 lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the reticle posts in order to support the reticle while maintaining reticle cleanliness.
As per Claims 9 and 19, Chilese in view of Nishi teaches the system of claim 4.
Chilese in view of Nishi does not explicitly teach wherein the carrier base comprises a first flange extending outwardly from a side wall of the carrier base; wherein the rotation plate comprises a second flange extending downward and inward from a bottom surface of the rotation plate; and wherein the rotation plate is rotatably mounted to the carrier base such that the first flange is positioned between the second flange and the bottom surface of the rotation plate.
However Chilese further disclosed that the inner and outer EUV pods may be designed to include robotic handling flanges, latch-pin holes, pins, conveyor rails, end effector exclusion volumes, secondary and primary side robotic handling flanges, features for reticle alignment and data matrix identification, registration pin features, features which mate with kinematic-coupling pins, and the like (See fig. 6, Para 33 and 49).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate flange elements as claimed in the system of Chilese in order to effectively secure the reticle on the support.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelese in view of Nishi as applied in claim 4 above, in further view of Korenaga et al. [US 5608773 A, hereafter Korenaga].
As per Claims 7 and 17, Chilese in view of Nishi teaches the system of claim 4.
Chilese in view of Nishi does not explicitly teach wherein the active reticle carrier further comprises kinematic couplings protruding from a lower surface of the carrier base which engage with corresponding indentations in the reticle stage when the carrier base is disposed on the reticle stage.
Korenaga teaches wherein the active reticle carrier further comprises kinematic couplings protruding from a lower surface of the carrier base which engage with corresponding indentations in the reticle stage when the carrier base is disposed on the reticle stage (See fig. 5 and also 14).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the support element as claimed in order to effectively secure the reticle on the support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882